DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Butscher on 5/30/2022.
The application has been amended as follows: 

Claim 1 is amended to read:

A retaining assembly comprising: 
a hinge comprising a biasing member, wherein the hinge is moveable between a retaining position, in which the biasing member is configured to exert a biasing force into a top surface of a ceiling panel within an internal cabin of a vehicle to prevent the ceiling panel from upward motion, and a release position, in which the hinge is configured to be pivoted away from the ceiling panel and the biasing member is configured to be separated from the ceiling panel; and
a plunger that is configured to selectively extend into and retract from a channel of a pivot restraint spur of the hinge, wherein upward pivotal motion of the hinge is restrained when the plunger extends into the channel.


	Claim 11 is amended to read:
A method comprising: 
providing a retaining assembly comprising a hinge that includes a biasing member; 
moving the hinge into a retaining position, wherein said moving the hinge into the retaining position causes the biasing member to exert a biasing force into a top surface of a ceiling panel within an internal cabin of a vehicle to prevent the ceiling panel from upward motion;
moving the hinge into a release position, wherein said moving the hinge into the release position pivots the hinge away from the ceiling panel and separates the biasing member from the ceiling panel; and
extending a plunger into a channel of a pivot restraint spur of the hinge when the hinge is in the retaining position, wherein said extending restrains pivotal motion of the hinge; and retracting the plunger from the channel of the pivot restraint spur to allow the hinge to move into the release position.

Claims 5 and 14 are cancelled. 

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: One of #240 in Fig. 7 should be #238.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The present application is directed towards a retaining assembly for a ceiling panel and a method of retaining a ceiling panel including a hinge comprising a biasing member movable between a retaining position and a release position. The prior art of Cassou (US 20170234037) teaches a hinge comprising a biasing member #200 and a retaining position (Fig. 7) configured to exert a biasing force into a top surface of a ceiling panel #166 to prevent the panel from upward motion and a release position (Fig. 8) in which the hinge (#202) is configured to be pivoted away from the ceiling panel and the biasing member is configured to be separated from the ceiling panel. However, Cassou does not teach a plunger configured to extend and retract from a channel of a pivot restraint spur of the hinge, nor would it be obvious to make this modification. Therefore, claims 1 and 11 and subsequent dependent claims are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grigis (US 8038184) shows a biasing member for a latch.
LaConte (US 20090152397), Gauron (US 4490883), and Walton (US 11046435) show retaining systems for aircraft ceiling panels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647